Detailed Action
The following is a non-final rejection made in response to claims received on December 29th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,137,220 (hereinafter referred to as “BRADLEY” or “the reference”).
Regarding claim 1, Bradley teaches an image offsetting apparatus for producing an offset image pathway and presenting said offset image pathway to a user or an optical targeting device, comprising: 
a prism element (32, 34) wherein said prism element comprises a first reflective surface/refracting face and a second reflective surface/refracting face (each of the prisms is shown to have three surfaces, two of which reflect the direction of incoming light; see Fig. 2), wherein said prism element is attached or coupled between said target object and said user or said optical targeting device so as to provide said offset image pathway offset from a direct image pathway between a target object and said user or said optical targeting device (as is shown in Fig. 2, the prism elements are fixed in a position between the direct image pathway of a target and the user).
Regarding claim 2, Bradley teaches wherein heat radiating from a barrel or a forward mounted accessory does not intercept said offset image pathway between said target object and said user or said optical targeting device (based on what is shown in Fig. 1, the heat radiating from a barrel is not considered to “intercept” the offset image pathway between the target object and the optical device).
Regarding claims 3 and 4, Bradley teaches said image offsetting apparatus further comprises one or more optical lenses aligned with said first reflective surface / refracting face and/or said second reflective surface / refracting face (objective lens 16 and ocular lens 18 are in optic alignment with the reflective prism as is shown in Fig. 2).
Regarding claim 16, Bradley teaches an image offsetting apparatus (see Figs. 1 and 2) for producing an offset image pathway for a target image of a target and providing said offset target image to a user or an optical targeting device, comprising:
a housing (10) having an optical cavity formed therein, wherein said optical cavity extends from an incoming image aperture formed through a first portion of said housing (via end portion near objective lens 16) to an outgoing image aperture formed through a second portion of said housing (via end portion near ocular lens 18); and
a prism element (32, 34) positioned within at least a portion of said optical cavity, wherein said prism element receives said target image through said incoming image aperture and reflects said target image through said outgoing image aperture, such that said target image entering said incoming image aperture exits said outgoing image aperture at a determined offset that is offset from a direct image pathway from said target to said optical targeting device (as shown in Fig. 2, an image received through the incoming aperture is reflected through and by the prism assembly to an outgoing aperture that is positioned in an offset configuration with respect to the incoming aperture).
Regarding claim 17, Bradley teaches that the housing is positionable between said user or said optical targeting device and a target (Fig. 1 shows that the housing is positioned between the user and the target).
Regarding claim 18, Bradley teaches wherein said target image exits said outgoing image aperture at a determined offset that is at least substantially parallel to said direct image pathway from said target to said optical targeting device (the incoming image axis going through the objective lens 16 is considered to be “substantially parallel” the outgoing image axis going through ocular lens 18; see Fig. 2).
Regarding claim 19, Bradley teaches wherein said offset image pathway is offset from a longitudinal axis of said optical targeting device and offset from a vertical plane formed between said longitudinal axis of said optical targeting device and a longitudinal axis of a barrel of a firearm to which said optical targeting device and said image offsetting apparatus are attached or coupled (as is shown in Fig. 1, the optical targeting device has at least a pair of longitudinal axes that are offset from each other, one that is aligned with the ocular eye piece and one with the objective lens; additionally, Fig. 1 also illustrates that the pathways going through the objective lens and the ocular eye piece are offset from a vertical plane formed between their respective axes and the longitudinal axis of a barrel of a firearm).
Regarding claim 20, Bradley teaches wherein said prism element comprises at least one first reflective surface / refracting face and at least one second reflective surface / refracting face (prisms 32, 34 are each shown to have three surfaces, two of which reflect the direction of incoming light; see Fig. 2).
Allowable Subject Matter
Claims 5-15 are allowed.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641